     Case 1:15-cv-07433-LAP Document 1096 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                             No. 15 Civ. 7433 (LAP)
-against-
                                                        ORDER
GHISLAINE MAXWELL,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Pursuant to the Court of Appeals’ order (dkt. no. 1095), the

unsealing   of   the    transcripts   of    Doe   1’s   and   Ms.   Maxwell’s

depositions   (and     all   materials    quoting   those     transcripts   or

disclosing information from those transcripts) is stayed pending

further order by the Court of Appeals.

    Notwithstanding the stay, the parties shall confer and report

to the Court by letter no later than August 10, 2020, (1) their

suggestions for streamlining the unsealing process, as discussed

by the Court at the July 23 hearing, and (2) their proposed next

set of docket entries to be reviewed for potential unsealing.

SO ORDERED.

Dated:      New York, New York
            August 3, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
